Benjamin Gassman, P. J.
The defendant appeals from a judgment convicting him of driving in the wrong direction on a one-way street.
The police officer testified that on March 25, 1959, he was stationed at 170th Street and Teller Avenue, The Bronx, and saw *114the defendant driving an automobile southerly on Teller Avenue, which was a one-way northbound street.
The defendant testified that he was driving on 172nd Street and approached a point on that street where it intersected both Teller and College Avenues; that at that point, there was an arrow pointing in the direction of College Avenue, indicating that it was a one-way street, but that there was no arrow or any sign indicating that Teller Avenue was a one-way northbound street. There was a bracket underneath the Teller Avenue street sign, but there was no one-way marker in that bracket. He continued to drive southerly on Teller Avenue and the first sign indicating that it was a one-way northbound street appeared at 170th Street, where the police officer served a summons on him.
The defendant offered in evidence a number of photographs showing the street signs at 172nd Street, Teller and College Avenues. The Magistrate refused to receive them, stating: “1 won’t admit them. They are self-serving.” The defendant testified that he took those photographs within half an hour after he was served with the summons and again offered them in evidence, together with a diagram of the 172nd Street intersection which, he testified, he made. However, the Magistrate again refused to accept them, stating: “There is nothing there to identify them”, despite the fact that the photographs showed the official street markers of 172nd Street, Teller and College Avenues.
In refusing to admit the photographs and the diagram in evidence, the court below erred. They were relevant as showing the physical characteristics of the intersection in question and were authenticated by the defendant’s testimony that he made the diagram and took those photographs. (Cowley v. People, 83 N. Y. 464, 479.)
The judgment should be reversed on the law and a new trial ordered.
Loscalzo and Sarafite, JJ., concur.
Judgment reversed, etc.